Exhibit 10.2

Execution Copy

GENERAL SECURITY AGREEMENT

GENERAL SECURITY AGREEMENT (this “Agreement”) dated as of May 11, 2012, by
LEGEND OIL AND GAS, LTD., a Colorado corporation having an address at 1420 5th
Avenue, Suite 2200, Seattle, WA 98101 (“Debtor”), in favor of NATIONAL BANK OF
CANADA, having an address at 311 – 6th Avenue SW, Suite 1800, Calgary, Alberta,
Canada T2P 3H2 (“Secured Party”).

For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, Debtor agrees with Secured
Party as follows:

1. Definitions; Security Interest.

1.1 UCC Definitions. As used in this Agreement, each of the following terms has
at any time the meaning given it at such time for purposes of Article 9 of the
UCC: (i) “accession”, (ii) “account”, (iii) “chattel paper”, (iv) “commercial
tort claim”, (v) “deposit account”, (vi) “document”, (vii) “equipment”,
(viii) “farm product”, (ix) “fixture”, (x) “general intangible”, (xi) “goods”,
(xii) “health-care-insurance receivable”, (xiii) “instrument”,
(xiv) “inventory”, (xv) “investment property”, (xvi) “issuer”,
(xvii) “letter-of-credit right”, (xviii) “payment intangible”, (xix) “proceeds”,
(xx) “products”, (xxi) “promissory note”, (xxii) “record”, (xxiii) “software”,
and (xxiv) “supporting obligation”.

1.2 Other Definitions. As used in this Agreement, the following terms shall have
the following meanings (terms defined in the singular shall have the same
meaning when used in the plural and vice versa):

“Collateral” means all personal property and fixtures of Debtor, wherever
located, whether now existing or owned or hereafter arising or acquired, whether
or not subject to the UCC, and whether or not affixed to any realty, including,
without limitation: (i) all accounts (including, but not limited to,
health-care-insurance receivables), chattel paper, investment property, deposit
accounts, documents, goods (including, but not limited to, equipment, farm
products, fixtures and inventory), general intangibles (including, but not
limited to, Intellectual Property (as hereinafter defined), payment intangibles,
software, licenses, franchises and customer information), instruments
(including, but not limited to, promissory notes), investment property,
letter-of-credit rights (whether or not the related letter of credit is in
writing), letters of credit (whether or not in writing), money and other
personal property regardless of kind or nature (including, but not limited to,
agreements, instruments and other records not constituting chattel paper or a
document, general intangible or instrument, tort claims not constituting a
commercial tort claim, contract rights not constituting an account or general
intangible, rights to payment of any money not constituting or evidenced by an
account, commercial tort claim, deposit account, general intangible, investment
property, letter-of-credit right, letter of credit, chattel paper or instrument
and insurance policies, claims and proceeds not constituting a
health-care-insurance receivable or proceeds); (ii) to the extent not referred
to in clause (i) of this sentence, (A) all additions to, accessions to,
substitutions for, replacements of, supporting obligations and Incidental
Property Rights (as hereinafter defined) incident to, arising or accruing
pursuant to or otherwise relating to any of the things referred to in clause
(i) of this sentence, whether arising or accruing from any action taken by the
Debtor or Secured Party or otherwise, (B) proceeds, other proceeds and products
of any of the things referred to in clauses (i) and (ii)(A) of this sentence,
including, without limitation, insurance proceeds, and (C) records relating to
any of the things referred to in clauses (i) and (ii)(A) and (B) of this
sentence.

“Incidental Property Right” means, whether arising or accruing pursuant to
applicable law or any agreement, instrument or other record or otherwise,
(i) any direct or indirect addition to,



--------------------------------------------------------------------------------

extension, renewal, refinancing or other modification or replacement of,
increase in or earnings, profit, interest, dividend or distribution of cash or
other property or other income or payment on account of any property, (ii) any
direct or indirect proceeds or other proceeds of any replacement, release,
surrender, discharge, exchange, conversion, redemption, assignment or other
transfer, collection or sale, lease or other disposition of any property,
whether voluntary or involuntary or arising or accruing pursuant to any
dissolution, liquidation or merger, consolidation or other absorption or
otherwise, or (iii) any direct or indirect right, privilege, power or claim
relating to any property (including, but not limited to, any right to any of the
things referred to in clauses (i) and (ii) of this sentence, any option or
warrant, any right of subscription, registration, conversion or redemption, any
management right or any right to vote or give any consent, ratification or other
approval or authorization (including, but not limited to, any right to vote or
give any consent, ratification or other approval or authorization for any
replacement of any of the directors, officers and managers of, amendment of any
certificate or articles of incorporation or organization, by-laws, operating or
partnership agreement or other charter, organizational or other governing
document of, dissolution, liquidation or merger, consolidation or other
absorption of or sale, lease or other disposition of all or substantially all of
the assets of any issuer of any general intangible or investment property)).

“Intellectual Property” means, regardless of kind or nature and wherever in the
world existing, used, issued or pending, (i) any patent or invention disclosed
or claimed in any patent, (ii) any copyright, copyright registration or tangible
personal property embodying any copyright, (iii) any trademark, service mark,
trade style or trade dress (including, but not limited to, any trade, company,
fictitious or other business or other name, logo or other source or business
identifier), whether registered in any public office or not so registered,
(iv) any trade secret (including, but not limited to, any know-how, technology,
procedure, product formulation or other product or manufacturing specification
or standard) or other confidential or proprietary business or technical data or
other information, (v) any unpatented invention, whether or not patentable,
(vi) any industrial or other design or design application, (vii) any domain name
or domain name registration, (viii) any software or software source code,
(ix) any other intellectual or similar property, (x) any license, franchise
agreement or other agreement, whether embodied in any record or otherwise,
providing for the grant by or to any Person of any right to manufacture, use,
sell, distribute or otherwise exploit any of the things referred to in clauses
(i) through (ix) of this sentence or (xi) any registration or recording of,
application for, reissue, renewal, continuation or extension of, goodwill
symbolized by, incident to, associated with or otherwise relating to or
incidental property right, record or license relating to any of the things
referred to in clauses (i) through (ix) of this sentence.

“Obligations” means any and all indebtedness or other obligations of Debtor to
Secured Party in any capacity, now existing or hereafter incurred, however
created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including, without
limitation, (i) all obligations of Debtor to Secured Party under that certain
Letter of Guarantee dated May 11, 2012, and (ii) any indebtedness or obligations
(A) not yet outstanding but contracted for, or with regard to which any other
commitment by Secured Party exists; (B) arising prior to, during or after any
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding;
(C) owed by Debtor to others and which Secured Party obtained, or may obtain, by
assignment or otherwise; or (D) payable under this Agreement.

“UCC” means the Uniform Commercial Code, as the same may be in effect in the
State of New York, as amended from time to time.Terms not otherwise defined in
this Agreement shall have the meanings attributed to such terms in the UCC.

 

2



--------------------------------------------------------------------------------

1.3 Grant. As security for the prompt and complete payment and performance when
due of the Obligations, Debtor does hereby grant to Secured Party a continuing
security interest (“Security Interest”) in all right, title and interest of the
Debtor in and to the Collateral. Debtor acknowledges and agrees that the
definition of “Collateral” in this Agreement is intended to cover all assets of
Debtor.

1.4 Security Interest Absolute. All rights of Secured Party hereunder, the
Security Interest and all obligations of Debtor hereunder shall be absolute and
unconditional irrespective of (i) any filing by or against Debtor of any
petition in bankruptcy or any action under federal or state law for the relief
of debtors or the seeking or consenting to of the appointment of an
administrator, receiver, custodian or similar officer for the wind up of its
business; (ii) any lack of validity or enforceability of any agreement with
respect to any of the Obligations, (iii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from any agreement
or instrument with respect to the Obligations, (iv) any exchange, release or
non-perfection of any lien or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Debtor in respect of the Obligations or
this Agreement. If, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity, because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, such payment shall be reinstated as part of the
Obligations and this Agreement shall continue in full force notwithstanding any
contrary action which may have been taken by Secured Party in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to
Secured Party’s rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.

2. Covenants. Debtor covenants and agrees as follows:

2.1 Perfection of Security Interest. This Agreement creates a valid security
interest in the Collateral securing the payment and performance of the
Obligations. Debtor shall execute and deliver to Secured Party such financing
statements, control agreements or other documents, in form and content
satisfactory to Secured Party, as Secured Party may from time to time request to
perfect and continue the Security Interest. Upon the request of Secured Party,
Debtor shall deliver to Secured Party any and all instruments, chattel paper,
negotiable documents or other documents evidencing or constituting any part of
the Collateral properly endorsed or assigned, in a manner satisfactory to
Secured Party. Until such delivery, Debtor shall hold such portion of the
Collateral in trust for Secured Party. Debtor shall pay all expenses for the
preparation, filing, searches and related costs in connection with the grant and
perfection of the Security Interest. Debtor authorizes (both prospectively and
retroactively) Secured Party to file financing statements, and any continuations
and amendments thereof, with respect to the Collateral without Debtor’s
signature. Debtor shall cooperate with Secured Party in obtaining appropriate
waivers or subordinations of interests from such third parties in any Collateral
and Debtor shall cooperate with Secured Party in obtaining control of Collateral
consisting of deposit accounts, investment property, letter-of-credit rights or
electronic chattel paper (as defined in the UCC). In the event that Secured
Party requests, Debtor shall instruct its account debtors to remit payments
directly to Secured Party or to Secured Party’s designee. Debtor will perform
any and all steps that Secured Party may request to perfect Secured Party’s
security interest in inventory, including, but without limitation, placing and
maintaining signs, appointing custodians, filing financing or continuation
statements in form and substance satisfactory to Secured Party, maintaining
stock records and transferring of inventory to warehouses. If

 

3



--------------------------------------------------------------------------------

any inventory is in the possession or control of any third party other than a
purchaser in the ordinary course of business or a public warehouseman where the
warehouse receipt is in the name of or held by Debtor, Debtor shall notify such
person of Secured Party’s security interest therein and, instruct such person or
persons to hold all such inventory for the account and benefit of Secured Party
and subject to Secured Party’s instructions. Debtor will deliver to Secured
Party warehouse receipts covering any inventory located in warehouses showing
Secured Party as the beneficiary thereof and will also deliver to the
warehouseman such agreements relating to the release of warehouse inventory as
Secured Party may request.

2.2 Negative Pledge; Disposition of Collateral. Debtor shall not grant or allow
the imposition of any lien, security interest or encumbrance on, or assignment
of, the Collateral unless consented to in writing by Secured Party. Debtor shall
not make or permit to be made any sale, transfer or other disposition of the
Collateral; provided, however, prior to the occurrence of an Event of Default,
Debtor may in the ordinary course of business consistent with its past practices
and with prudent and standard practices used in the industry that is the same or
similar to that in which Debtor is engaged: (i) dispose of any Collateral
consisting of equipment that is obsolete or worn-out; (ii) sell or exchange any
Collateral consisting of equipment in connection with the acquisition of other
equipment that is at least as valuable as such equipment, that Debtor intends to
use for substantially the same purposes as such equipment and that is not
subject to any security interest or other lien or encumbrance; (iii) collect
Collateral consisting of accounts or assign such Collateral for purposes of
collection; or (iv) sell or lease Collateral consisting of inventory. A sale,
lease or other transfer of such Collateral consisting of inventory in the
ordinary course of Debtor’s business does not include a transfer in partial or
complete satisfaction of any liability or obligation or any bulk sale.

2.3 Condition of Collateral; Impermissible Use. Debtor shall keep the Collateral
consisting of goods in good condition and shall not commit or permit damage or
destruction (other than ordinary wear and tear) to such Collateral. Debtor shall
not permit any Collateral consisting of goods (i) to be used in such a manner
that would violate any insurance policy or warranty covering the Collateral or
that would violate any applicable law of any governmental authority (including
any environmental law) now or hereafter in effect; (ii) to become fixtures on
any real property on which Secured Party does not have a first priority mortgage
lien (unless Secured Party has been provided with an acceptable
landlord/mortgagee waiver) or become an accession to any goods not included in
the Collateral; or (iii) to be placed in any warehouse that may issue a
negotiable document with regard to such Collateral.

2.4 Modification to Collateral. Debtor shall not, without Secured Party’s prior
written consent, grant any extension on, compound, settle for less than the full
amount of, release (in whole or in part), modify, cancel, or allow for any
substitution, credit or adjustment on Collateral consisting of accounts, chattel
paper, general intangibles, instruments, documents or investment property,
except that in the absence of an Event of Default, Debtor may grant to account
debtors, or other persons obligated with respect to the Collateral, extensions,
credits, discounts, compromises or settlements in the ordinary course of
business consistent with its past practices and consistent with prudent and
standard practices used in the industries that are the same or similar to those
in which Debtor is engaged.

2.5 Titled Goods. Debtor shall cause all goods included in the Collateral to be
properly titled and registered to the extent required by applicable law. Upon
the request of Secured Party, Debtor shall cause the interest of Secured Party
to be properly indicated on any certificate of title relating to such goods and
deliver to Secured Party each such certificate, and any additional evidence of
ownership, certificates of origin or other documents evidencing any interest in
such goods.

2.6 Insurance. Debtor shall, at its own expense and at all times, maintain
effective insurance policies covering damage to persons and against fire, flood,
theft and all other risks to which the

 

4



--------------------------------------------------------------------------------

Collateral may be subject, all in such amounts, with such deductibles and issued
by such insurance company as shall be satisfactory to Secured Party. Such
insurance policies shall have all endorsements that Secured Party may require
and shall further (i) name Secured Party, exclusively, as the additional insured
on the casualty insurance and the lender’s loss payee and/or mortgagee on the
hazard insurance; (ii) provide that Secured Party shall receive a minimum of
thirty (30) days prior written notice of any amendment or cancellation; and
(iii) insure Secured Party notwithstanding any act or neglect of Debtor or other
owner of the property described in such insurance. If Debtor fails to obtain the
required insurance as provided herein, Secured Party may, but is not obligated,
to obtain such insurance as Secured Party may deem appropriate, including,
without limitation, if Secured Party so chooses, “single interest insurance”
which will cover only Secured Party’s interest in the Collateral. Debtor shall
pay or reimburse to Secured Party the cost of such insurance. Secured Party
shall have the option, in its sole discretion, to hold insurance proceeds as
part of the Collateral, apply any insurance proceeds toward the Obligations or
allow the Debtor to apply the insurance proceeds towards repair or replacement
of the item of Collateral in respect of which such proceeds were received. Upon
the request of Secured Party, Debtor shall from time to time deliver to Secured
Party such insurance policies, or other evidence of such policies satisfactory
to Secured Party, and such other related information Secured Party may request.

2.7 Collateral Information. Debtor shall provide all information, in form and
substance satisfactory to Secured Party, that Secured Party shall from time to
time request to (i) identify the nature, extent, value, age and location of any
of the Collateral, or (ii) identify any account debtor or other party obligated
with respect to any chattel paper, general intangible, instrument, investment
property, document or deposit account included in the Collateral.

2.8 Financial Information. Debtor shall furnish to Secured Party financial
statements in such form (e.g., audited, reviewed, compiled) and at such
intervals as Secured Party shall request from time to time plus any additional
financial information that Secured Party may request. All such financial
statements shall be in conformity with generally accepted accounting principles
consistently applied.

2.9 Taxes; Licenses; Compliance with Laws. Before the end of any applicable
grace period, Debtor shall pay each tax, assessment, fee and charge imposed by
any governmental authority upon the Collateral, the ownership, disposition or
use of any of the Collateral, this Agreement or any instrument evidencing any of
the Obligations. Debtor shall maintain in full force and effect each license,
franchise or other authorization needed for any ownership, disposition or use of
the Collateral and the conduct of its business, operations or affairs. Debtor
shall comply with all applicable law of any governmental authority (including
any environmental law), now or hereafter in effect, applicable to the ownership,
disposition or use of the Collateral or the conduct of its business, operations
or affairs.

2.10 Records; Legend. Debtor shall maintain accurate and complete books and
records relating to the Collateral in conformity with generally accepted
accounting principles consistently applied. At Secured Party’s request, Debtor
will legend, in form and manner satisfactory to Secured Party, its books and
records to indicate the Security Interest.

2.11 Additional Collateral. If at any time the liquidation value of any of the
Collateral is unsatisfactory to Secured Party, then, on demand of Secured Party,
Debtor shall immediately (i) furnish such additional collateral satisfactory to
Secured Party to be held by Secured Party as if originally pledged hereunder and
execute such additional security agreements, financing statements or other
agreements as requested by Secured Party, or (ii) repay the Obligations to bring
the outstanding amount of the Obligations to within a satisfactory relationship
to the liquidation value of the Collateral.

2.12 Notifications of Change. Immediately upon acquiring knowledge or reason to
know of any of the following, Debtor shall notify Secured Party of the
occurrence or existence of (i) any Event of

 

5



--------------------------------------------------------------------------------

Default; (ii) any event or condition that, after notice, lapse of time or after
both notice and lapse of time, would constitute an Event of Default; (iii) any
account or general intangible that arises out of a contract with any
governmental authority (including the United States); (iv) any event or
condition that has or (so far as can be foreseen) will or might have any
material adverse effect on the Collateral (including a material loss,
destruction or theft of, or of any damage to, the Collateral, material decline
in value of the Collateral or a material default by an account debtor or other
party’s performance of obligations with respect to the Collateral), on Debtor or
its business, operations, affairs or condition (financial or otherwise).

2.13 Lien Law. If any account or general intangible included in the Collateral
represents money owing pursuant to any contract for the improvement of real
property or for a public improvement for purposes of the Lien Law of the State
of New York (the “Lien Law”), Debtor shall (i) give Secured Party notice of such
fact; (ii) receive and hold any money advanced by Secured Party with respect to
such account or general intangible as a trust fund to be first applied to the
payment of trust claims as such term and/or concept is defined in the Lien Law
(in Section 71 thereof, or otherwise); and (iii) until such trust claim is paid,
not use or permit the use of any such money for any purpose other than the
payment of such trust claims.

2.14 Protection of Collateral; Further Assurances. Debtor shall, at its own
cost, faithfully preserve, defend and protect the Security Interest as a prior
perfected security interest in the Collateral under the UCC and other applicable
law, superior and prior to the rights of all third parties (other than those
permitted pursuant to Section 3.1 of this Agreement) and shall defend the
Collateral against all setoffs, claims, counterclaims, demands and defenses. At
the request of Secured Party, Debtor shall do, obtain, make, execute and deliver
all such additional and further acts, things, deeds, assurances and instruments
as Secured Party may deem necessary or advisable from time to time in order to
attach, continue, preserve, perfect or protect the Security Interest and Secured
Party’s rights hereunder, including, without limitation: (i) obtaining waivers
(in form and content acceptable to Secured Party) from landlords, warehousemen
and mortgagees; (ii) maintaining books and records relating to the Collateral
satisfactory to Secured Party and shall allow Secured Party or its
representatives access to such records and the Collateral at all reasonable
times for the purpose of examination, inspection, verification, copying,
extracting and other reasonable purposes as Secured Party may require;
(iii) maintaining the Collateral and the books and records relating to the
Collateral at Debtor’s address indicated above or at such other address as
Secured Party shall permit, in its sole discretion, upon the written request to
Secured Party from Debtor; (iv) executing and delivering to Secured Party such
other and further documentation necessary to evidence, effectuate or perfect its
security interest in the Collateral; (v) defending the Collateral against all
claims and demands of third parties at any time claiming the same or any
interest therein, except buyers of inventory in the ordinary course of Debtor’s
business; and (vi) notifying Secured Party in the event of material loss or
damage to the Collateral or of any material adverse change in Debtor’s business,
financial condition or the Collateral, or of any other occurrences which could
materially and adversely affect the security of Secured Party. Debtor hereby
irrevocably appoints Secured Party, its officers, employees and agents, or any
of them, as attorneys-in-fact for Debtor with full power and authority in the
place and stead of Debtor and in the name of Debtor or its own name from time to
time in Secured Party’s discretion, to perform all acts which Secured Party
deems appropriate to attach, continue, preserve or perfect and continue the
Security Interest, including signing for Debtor (to the extent such signature
may be required by applicable law) UCC-1 financing statements, UCC-3 amendment
or other instruments and documents to accomplish the purposes of this Agreement.
This power of attorney, being coupled with an interest, is irrevocable and shall
not be affected by the subsequent disability or incompetence of Debtor.

 

6



--------------------------------------------------------------------------------

3. Representations and Warranties. Debtor represents, warrants and agrees as
follows:

3.1 Title. Debtor holds good and marketable title to the Collateral free and
clear from any security interest or other lien or encumbrance of any party,
other than the Security Interest or such liens, security interests or other
liens or encumbrances specifically permitted by Secured Party and set forth on
Exhibit A hereto, if any (“Permitted Liens”). Debtor has not made any prior
sale, pledge, encumbrance, assignment or other disposition of any of the
Collateral except for the Permitted Liens.

3.2 Authority. If Debtor is a business entity, it is duly organized, validly
existing and in good standing under the laws of the above-named state of
organization. Debtor has the full power and authority to grant the Security
Interest and to execute, deliver and perform its obligations in accordance with
this Agreement. The execution and delivery of this Agreement will not
(i) violate any applicable law of any governmental authority or any judgment or
order of any court, other governmental authority or arbitrator; (ii) violate any
agreement governing Debtor or to which Debtor is a party; or (iii) result in a
security interest or other lien or encumbrance on any of Debtor’s assets, except
in favor of Secured Party. Debtor’s certificate of incorporation, by-laws or
other organizational documents do not prohibit any term or condition of this
Agreement. Each authorization, approval or consent from, each registration and
filing with, each declaration and notice to, and each other act by or relating
to, any party required as a condition of Debtor’s execution, delivery or
performance of this Agreement (including any shareholder or board of directors
or similar approvals) has been duly obtained and is in full force and effect.
Debtor has the power and authority to transact the business in which it is
engaged and is duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of property
requires such licensing or such qualifications.

3.3 Judgments and Litigation. Except as otherwise disclosed by Debtor to Secured
Party, there is no pending or threatened claim, audit, investigation, action or
other legal proceeding or judgment or order of any court, agency or other
governmental authority or arbitrator which involves Debtor or the Collateral and
which might have a material adverse effect upon the Collateral, the Debtor, its
business, operations, affairs or condition (financial or otherwise), or threaten
the validity of this Agreement or any related document or action. Debtor will
immediately notify Secured Party upon acquiring knowledge of the foregoing.

3.4 Enforceability of Collateral. Instruments, chattel paper, accounts or
documents which constitute any part of the Collateral are genuine and
enforceable in accordance with their terms, comply with the applicable law of
any governmental authority concerning form, content, manner of preparation and
execution, and all persons appearing to be obligated on such Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on such Collateral. There are no restrictions on any assignment or other
transfer or grant of the Security Interest by Debtor. Each sum represented by
Debtor from time to time as owing on accounts, instruments, deposit accounts,
chattel paper and general intangibles constituting any part of the Collateral by
account debtors and other parties with respect to such Collateral is the sum
actually and unconditionally owing by account debtors and other parties with
respect thereto at such time, except for applicable normal cash discounts. None
of the Collateral is subject to any defense, set-off, claim or counterclaim of a
material nature against Debtor except as to which Debtor has notified Secured
Party in writing.

3.5 Location of Chief Executive Office, Records, Collateral. The locations of
the following are listed on page one of this Agreement or, if different or
additional, on Exhibit A hereto: (i) Debtor’s residence, principal place of
business and chief executive office; (ii) the office in which Debtor maintains
its books or records relating to the Collateral; (iii) the facility (including
any storage facility) at which now owned or subsequently acquired inventory,
equipment and fixtures constituting any part of the Collateral shall be kept;
and (iv) the real property on which any crop included in the Collateral is
growing

 

7



--------------------------------------------------------------------------------

or is to be grown, or on which any timber constituting any part of the
Collateral is or is to be standing. Debtor will not effect or permit any change
in any of the foregoing locations (or remove or permit the removal of the
records or Collateral therefrom, except for mobile equipment included in the
Collateral which may be moved to another location for not more than thirty
(30) days) without thirty (30) days prior written notice to Secured Party and
all actions deemed necessary by Secured Party to maintain the Security Interest
intended to be granted hereby at all times fully perfected and in full force and
effect have been taken. All of the locations listed on page one or Exhibit A are
owned by Debtor, or if not, by the party(ies) identified on Exhibit A.

3.6 Structure; Name. Debtor’s organizational structure, state of registration
and organizational identification number (if any) are stated accurately on page
one of this Agreement, and its full legal name and any trade name used to
identify it are stated accurately on page one of this Agreement, or if different
or additional are listed on Exhibit A hereto. Debtor will not change its name,
any trade names or its identity, its organizational structure, state of
registration or organizational identification number without thirty (30) days
prior written notice to Secured Party. All actions deemed necessary by Secured
Party to maintain the Security Interest intended to be granted hereby at all
times fully perfected and in full force and effect have been taken.

4. Performance and Expenditures by Secured Party. If Debtor fails to perform or
comply with any of the terms hereof, Secured Party, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such terms including the payment or discharge of all taxes,
fees, security interest or other liens, encumbrances or claims, at any time
levied or placed on the Collateral. An election to make expenditures or to take
action or perform an obligation of Debtor under this Agreement, after Debtor’s
failure to perform, shall not affect Secured Party’s right to declare an Event
of Default and to exercise its remedies. Nor shall the provisions of this
Section relieve Debtor of any of its obligations hereunder with respect to the
Collateral or impose any obligation on Secured Party to proceed in any
particular manner with respect to the Collateral.

5. Duty of Secured Party. Secured Party’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Secured Party deals with similar
property for its own account. Neither Secured Party nor its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of the Collateral upon the request of
Debtor or any other person or to take any other action whatsoever with regard to
the Collateral. The powers conferred on Secured Party hereunder are solely to
protect Secured Party’s interests in the Collateral and shall not impose any
duty upon any Secured Party to exercise any such powers. Secured Party shall be
accountable only for amounts that it actually receives as a result of the
exercise of its powers under this Agreement, and neither it nor its officers,
directors, employees or agents shall be responsible to Debtor for any act or
failure to act hereunder, except for its own gross negligence or willful
misconduct.

6. Certain Rights and Remedies.

6.1 Inspection; Verification. Secured Party, and such persons as it may
designate, shall have the right from time to time to (i) audit and inspect
(a) the Collateral, (b) all books and records related thereto (and make extracts
and copies from such records), and (c) the premises upon which any of the
Collateral or books and records may be located; (ii) discuss Debtor’s business,
operations, affairs or condition (financial or otherwise) with its officers,
accountants; and (iii) verify the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to the Collateral in any
manner and through any medium Secured Party may consider appropriate (including
contacting account debtors or third party possessing the Collateral for purpose
of making such verification). Debtor shall furnish all assistance and
information and perform any acts Secured Party may require regarding thereto.
Debtor shall bear the cost and expense of any such inspection and verification.

 

8



--------------------------------------------------------------------------------

6.2 Notification of Security Interest. Secured Party may notify any or all
account debtors and other person obligated with respect to the Collateral of the
Security Interest therein. Upon the request of Secured Party, Debtor agrees to
enter into such warehousing, lockbox or other custodial arrangement with respect
to any of the Collateral that Secured Party shall deem necessary or desirable.

6.3 Application of Proceeds. Secured Party may apply the proceeds from the sale,
lease or other disposition or realization upon the Collateral to the Obligations
in such order and manner and at such time as Secured Party shall, in its sole
discretion, determine. Debtor shall remain liable for any deficiency if the
proceeds of any sale, lease or other disposition or realization upon the
Collateral are insufficient to pay the Obligations. Any proceeds received by
Debtor from the Collateral after an Event of Default shall (i) be held by Debtor
in trust for Secured Party in the same medium in which received; (ii) not be
commingled with any assets of Debtor; and (iii) be delivered to Secured Party in
the form received, properly indorsed to permit collection. After an Event of
Default, Debtor shall promptly notify Secured Party of the return to or
repossession by Debtor of goods constituting part of the Collateral, and Debtor
shall hold the same in trust for Secured Party and shall dispose of the same as
Secured Party directs.

6.4 Income and Proceeds of Instruments and Investment Property. Until the
occurrence of an Event of Default, Debtor reserves the right to request to
receive all cash income or cash distribution (whether in cash or evidenced by
check) payable on account of any instrument or investment property constituting
part of the Collateral (collectively, “Cash Distribution”). Until actually paid,
all rights in the foregoing shall remain subject to the Security Interest. Any
other income, dividend, distribution, increase in or profits (including any
stock issued as a result of any stock split or dividend, any capital
distributions and the like) on account of any instrument or investment property
constituting part of the Collateral and, upon the occurrence of an Event of
Default, all Cash Distributions, shall be delivered to Secured Party immediately
upon receipt, in the exact form received and without commingling with other
property which may be received by, paid or delivered to Debtor or for Debtor’s
account, whether as an addition to, in discharge of, in substitution of, or in
exchange of the Collateral. Until delivery, such Collateral shall be held in
trust for Secured Party.

6.5 Registered Holder of the Collateral. Secured Party shall have the right to
transfer to or register (with or without reference to this Agreement) in the
name of Secured Party or its nominee any investment property, general
intangible, instrument or deposit account constituting part of the Collateral,
other than the shares of Legend Energy Canada Ltd. owned by the Debtor, so that
Secured Party or such nominee shall appear as the sole owner of record thereof;
provided, however, that so long as no Event of Default has occurred, Secured
Party shall deliver to Debtor all notices, statements or other communications
received by it or its nominee as such registered owner, and upon demand and
receipt of payment of necessary expenses thereof, shall give to Debtor or its
designee a proxy or proxies to vote and take all action with respect to such
Collateral. After the occurrence of any Event of Default, the shares of Legend
Energy Canada Ltd. shall also be subject to the above right to transfer or
register and the Debtor waives all rights to be advised of or to receive any
notices, statements or communications received by Secured Party or its nominee
as such record owner, and agrees that no proxy or proxies given by Secured Party
to Debtor or its designee as aforesaid shall thereafter be effective.

7. Default.

7.1 Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by Debtor to pay when due (whether
at the stated maturity, by acceleration, upon

 

9



--------------------------------------------------------------------------------

demand or otherwise) the Obligations, or any part thereof, or there occurs any
event or condition which after notice, lapse of time or after both notice and
lapse of time will permit acceleration of any Obligation; (ii) default by Debtor
in the performance of any obligation, term or condition of this Agreement or any
other agreement with Secured Party or any of its affiliates or subsidiaries
(collectively, “Affiliates”); (iii) failure by Debtor to pay when due (whether
at the stated maturity, by acceleration, upon demand or otherwise) any
indebtedness or obligation owing to any third party or any Affiliate, the
occurrence of any event which could result in acceleration of payment of any
such indebtedness or obligation or the failure to perform any agreement with any
third party or any affiliate; (iv) Debtor is dissolved, becomes insolvent,
generally fails to pay or admits in writing its inability generally to pay its
debts as they become due; (v) Debtor makes a general assignment, arrangement or
composition agreement with or for the benefit of its creditors or makes, or
sends notice of any intended, bulk sale; the sale, assignment, transfer or
delivery of all or substantially all of the assets of Debtor to a third party;
or the cessation by Debtor as a going business concern; (vi) Debtor files a
petition in bankruptcy or institutes any action under federal or state law for
the relief of debtors or seeks or consents to the appointment of an
administrator, receiver, custodian or similar official for the wind up of its
business (or has such a petition or action filed against it and such petition
action or appointment is not dismissed or stayed within forty-five (45) days);
(vii) the reorganization, merger, consolidation or dissolution of Debtor (or the
making of any agreement therefor); (viii) the entry of any judgment or order of
any court, other governmental authority or arbitrator against Debtor;
(ix) falsity, omission or inaccuracy of facts submitted to Secured Party or any
Affiliate (whether in a financial statement or otherwise); (x) an adverse change
in the Collateral, Debtor, its business, operations, affairs or condition
(financial or otherwise) from the status shown on any financial statement or
other document submitted to Secured Party, and which change Secured Party
determines will have a material adverse effect on (a) Debtor, its business,
operations or condition (financial or otherwise), or (b) the ability of Debtor
to pay or perform the Obligations; (xi) the occurrence of any event described in
Section 7.1(i) through and including 7.1(x) with respect to any endorser,
guarantor or any other party liable for, or whose assets or any interest therein
secures, payment of any of the Obligations.

7.2 Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, Secured Party without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon Debtor or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies of a secured party under the UCC, under
other applicable law, in equity or otherwise or available under in this
Agreement including:

7.2.1 Obligations Immediately Due; Termination of Lending. Secured Party may
declare all or any part of any Obligations not payable on demand to be
immediately due and payable without demand or notice of any kind. All or any
part of any Obligations whether or not payable on demand, shall be immediately
due and payable automatically upon the occurrence of an Event of Default in
Section 7.1(vi) of this Agreement. The provisions hereof are not intended in any
way to affect any rights of Secured Party with respect to any Obligations which
may now or hereafter be payable on demand. Secured Party may terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to Debtor.

7.2.2 Access to Collateral. Secured Party, or its agents, may peaceably retake
possession of the Collateral with or without notice or process of law, and for
that purpose may enter upon any premises where the Collateral is located and
remove the same. At Secured Party’s request, Debtor shall assemble the
Collateral and deliver it to Secured Party or any place designated by Secured
Party, at Debtor’s expense.

7.2.3 Sell Collateral. Secured Party shall have the right to sell, lease or
otherwise dispose of the Collateral in one or more parcels at public or private
sale or sales upon such terms and conditions as it

 

10



--------------------------------------------------------------------------------

may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Each purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of Debtor. Debtor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which Debtor now has or may at
any time in the future have under any applicable law now existing or hereafter
enacted. Secured Party shall have the right to use Debtor’s premises and any
materials or rights of Debtor (including any intellectual property rights)
without charge for such sales or disposition of the Collateral or the completion
of any work in progress for such times as Secured Party may see fit. Without in
any way requiring notice to be given in the following time and manner, Debtor
agrees that with respect to any notice by Secured Party of any sale, lease or
other disposition or realization or other intended action hereunder or in
connection herewith, whether required by the UCC or otherwise, such notice shall
be deemed reasonable and proper if given at least five (5) days before such
action in the manner described in Section 10.2 of this Agreement.

7.2.4 Collect Revenues. Secured Party may either directly or through a receiver
(i) demand, collect and sue on any Collateral consisting of accounts or any
other Collateral including notifying account debtors or any other persons
obligated on the Collateral to make payment on the Collateral directly to
Secured Party; (ii) file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by Secured Party with
respect to the Collateral or to enforce any other right in respect of the
Collateral; (iii) take control, in any manner, of any payment or proceeds from
the Collateral; (iv) prosecute or defend any suit, action or proceeding brought
against Debtor with respect to the Collateral; (v) settle, compromise or adjust
any and all claims arising under the Collateral or, to give such discharges or
releases as Secured Party may deem appropriate; (vi) receive and collect all
mail addressed to Debtor, direct the place of delivery thereof to any location
designated by Secured Party; to open such mail; to remove all contents
therefrom; to retain all contents thereof constituting or relating to the
Collateral; (vii) execute, sign or endorse any and all claims, endorsements,
assignments, checks or other instruments with respect to the Collateral; or
(viii) generally, use, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral; and Debtor hereby
irrevocably appoints Secured Party, its officers, employees and agents, or any
of them, as attorneys-in-fact for Debtor with full power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name from time
to time in Secured Party’s discretion, to take any and all appropriate action
Secured Party deems necessary or desirable to accomplish any of the foregoing or
otherwise to protect, preserve, collect or realize upon the Collateral or to
accomplish the purposes of this Agreement. Debtor revokes each power of attorney
(including any proxy) heretofore granted by Debtor with regard to the
Collateral. This power of attorney, being coupled with an interest, is
irrevocable and shall not be affected by the subsequent disability or
incompetence of Debtor.

7.2.5 Setoff. Secured Party may place an administrative hold on and set off
against the Obligations any property held in a deposit or other account with
Secured Party or any of its Affiliates or otherwise owing by Secured Party or
any of its Affiliates in any capacity to Debtor. Such set-off shall be deemed to
have been exercised immediately at the time Secured Party or such Affiliate
elects to do so.

8. Expenses. Debtor shall pay to Secured Party on demand all costs and expenses
(including all reasonable fees and disbursements of all counsel retained for
advice, suit, appeal or other proceedings or purpose and of any experts or
agents it may retain), which Secured Party may incur in connection with (i) the
administration of this Agreement, including any administrative fees Secured
Party may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the custody or preservation of, or the sale, lease or other
disposition or realization on the Collateral; (iii) the enforcement and
collection of any Obligations or any guaranty thereof; (iv) the exercise,
performance ,enforcement or protection of any of the rights of Secured Party
hereunder; or (v) the failure of Debtor to perform or observe any provisions
hereof. After such demand for payment of any cost, expense or fee under this
Section or elsewhere under this Agreement, Debtor shall pay interest at the
highest default rate specified in any instrument evidencing

any of the Obligations from the date payment is demanded by Secured Party to the
date reimbursed by Debtor. All such costs, expenses or fees under this Agreement
shall be added to the Obligations.

 

11



--------------------------------------------------------------------------------

9. Indemnification. Debtor shall indemnify Secured Party and its Affiliates and
each officer, employee, accountant, attorney and other agent thereof (each such
person being an “Indemnified Party”) on demand, without any limitation as to
amount, against each liability, cost and expense (including all reasonable fees
and disbursements of all counsel retained for advice, suit, appeal or other
proceedings or purpose, and of any expert or agents an Indemnified Party may
retain) heretofore or hereafter imposed on, incurred by or asserted against any
Indemnified Party (including any claim involving any allegation of any violation
of applicable law of any governmental authority (including any environmental law
or criminal law)), however asserted and whether now existing or hereafter
arising, arising out of any ownership, disposition or use of any of the
Collateral; provided, however, the foregoing indemnity shall not apply to
liability, cost or expense solely attributable to an Indemnified Party’s gross
negligence or willful misconduct. This indemnity agreement shall survive the
termination of this Agreement. Any amounts payable under this or any other
section of this Agreement shall be additional Obligations secured hereby.

10. Miscellaneous.

10.1 Remedies Cumulative; Preservation of Rights; Waivers. The rights and
remedies herein are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies which Secured Party may have under
other agreements now or hereafter in effect between Debtor and Secured Party, at
law (including under the UCC) or in equity. No failure or delay of Secured Party
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Debtor expressly disclaims any reliance on any course of dealing
or usage of trade or oral representation of Secured Party including
representations to make loans to Debtor. No notice to or demand on Debtor in any
case shall entitle Debtor to any other or further notice or demand in similar or
other circumstances. Debtor expressly waives notice of nonpayment, demand,
presentment, protest or notice of protest in relation to the Obligations or the
Collateral.

10.2 Notices. Any notice required to be given under this Agreement shall be
given in writing, and shall be effective when actually delivered, when actually
received by facsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address. For notice purposes, Debtor agrees to
keep Secured Party informed at all times of Debtor’s current address. Unless
otherwise provided or required by law, if there is more than one Debtor, any
notice given by Secured Party to any Debtor is deemed to be notice given to all
Debtors.

10.3 Governing Law. This Agreement will be governed by federal law applicable to
Secured Party and, to the extent not preempted by federal law, the laws of the
State of New York without regard to its conflicts of law provisions.

10.4 Joint and Several; Successors and Assigns. If there is more than one
Debtor, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement
and the term “Debtor” shall include each as well as all of them. This Agreement
shall be binding upon Debtor and upon its heirs and legal representatives, its
successors and

 

12



--------------------------------------------------------------------------------

assignees, and shall inure to the benefit of, and be enforceable by, Secured
Party, its successors and assignees and each direct or indirect assignee or
other transferee of any of the Obligations; provided, however, that this
Agreement may not be assigned by Debtor without the prior written consent of
Secured Party.

10.5 Entire Agreement; Waivers; Changes in Writing. This Agreement (including
the Exhibits and Schedules thereto) supersedes, with respect to its subject
matter, all prior and contemporaneous agreements, understandings, inducements or
conditions between Debtor and Secured Party, whether express or implied, oral or
written. No course of dealing or other conduct, no oral agreement or
representation made by Secured Party or usage of trade shall operate as a waiver
of any right or remedy of Secured Party. No waiver of any provision of this
Agreement or consent to any departure by Debtor therefrom shall in any event be
effective unless made specifically in writing by Secured Party and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by Debtor and
Secured Party.

10.6 Interpretation; Severability of Provisions. Unless the context otherwise
clearly requires, references to plural includes the singular and references to
the singular include the plural; the word “or” has the inclusive meaning
represented by the phrase “and/or”; the word “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; and
captions or section headings are solely for convenience and not part of the
substance of this Agreement. Any representation, warranty, covenant or agreement
herein shall survive execution and delivery of this Agreement and shall be
deemed continuous. Each provision of this Agreement shall be interpreted as
consistent with existing law and shall be deemed amended to the extent necessary
to comply with any conflicting law. If any provision nevertheless is held
invalid, the other provisions shall remain in effect. Debtor agrees that in any
legal proceeding, a photocopy of this Agreement kept in Secured Party’s course
of business may be admitted into evidence as an original. The terms and language
of this Agreement were the result of negotiations between the parties, and, as a
result, there shall be no prescription that any ambiguities in this Agreement
shall be resolved against either party. Any controversy over the construction of
this Agreement shall be decided mutually without regard to events of authorship
or negotiation.

10.7 Waiver of Jury Trial. DEBTOR HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY DEBTOR MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTIONS RELATED HERETO. DEBTOR REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF SECURED PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SECURED PARTY WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER.

-balance of page left intentionally blank-

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor caused this Agreement to be executed by its officers
thereunto duly authorized, as of the date first above written.

 

Debtor:

LEGEND OIL AND GAS, LTD.

By:

 

/s/ Marshall Diamond-Goldberg

Name:

  Marshall Diamond-Goldberg

Title:

  President

 

14



--------------------------------------------------------------------------------

Exhibit A

 

1. Permitted Liens (§3.1)

 

2. Residence, principal place of business or chief executive office (§3.5(i))

 

3. Location of Books and Records (§3.5(ii))

 

4. Location of Inventory, Equipment, Fixtures, Crops or Timber (§3.5(iii) and
§3.5(iv))

 

5. Locations Not Owned by Debtor and Name of Record Owner (§3.5)

 

6. Trade Name, “Doing Business As” Name or Assumed Name (§3.6)